Title: To George Washington from Thomas Johnson, 28 February 1795
From: Johnson, Thomas
To: Washington, George


        
          Sir.
          George Town [D.C.] 28th February 1795.
        
        I have been here from the 26th of December to the 10th of January and from the 7th or 8th Instant ’till the writing of this, Time sufficient to form a pretty good Idea of Things: with the Frankness you have often invited Mr Carroll from his State of Health and other Circumstances must go out and I perceive that the success of the City will much depend on your next Choice and I hope and believe you may make a Choice to your Mind.
        The Success of the City has now become important to your Reputation, it is a favorite Object with you and not less so with me though the Reward will be as unequal as our Powers and Merits for you will stand as the first Figure confessed to posterity the noblest Reward to inflame a generous Mind whilst I shall be sunk in the undistinguished Group in the back Ground. Need I tell you that I take the same Interest in your Success and Honor as in my own.
        The chief Purpose of this is to guard you against Applications till you are on the Spot and get Information through the purest Medium as far as possible even to see for yourself.
        I intend to fall in your way as you pass through this place, for meeting with you I consider as one of the pleasures I have left to me—not to buz—I have quarrelled with the new Commissioners and guarding you against my passions as against the Passions of others I claim a sentimental Relationship to you and profess as I feel myself Your affectionate Servant.
        
          Th. Johnson
        
      